In the Supreme Court of Georgia



                                       Decided:     February 16, 2015


            S15Y0021. IN THE MATTER OF RODD WALTON.
            S15Y0022. IN THE MATTER OF RODD WALTON.

      PER CURIAM.

      These disciplinary matters are before the Court on two Notices of

Discipline filed by the State Bar against Respondent Rodd Walton (State Bar

No. 736490). Each notice charged Walton with violating multiple provisions of

the Georgia Rules of Professional Conduct, see Bar Rule 4- 102 (d). The State

Bar seeks Walton’s disbarment, and we agree that disbarment is the appropriate

discipline in these cases.

      Walton, who only provided a post office box address to the State Bar’s

Membership Department, failed to acknowledge service within twenty days of

the Notices of Discipline having been mailed to his post office box.

Accordingly, he was properly served by publication pursuant to Bar Rule 4-203

(b) (3) (ii). He failed to file Notices of Rejection and therefore is in default, has

no right to an evidentiary hearing, and is subject to such discipline as may be
determined by this Court, see Bar Rule 4-208.1 (b).

      S15Y0021

      By virtue of his default, Walton admits that a client retained him in 2012

for representation regarding the investigation of a second mortgage on property

awarded to the client’s ex-wife in a divorce. The client paid Walton a fee of

$1,000 for that task. Walton failed to provide any documentation to indicate that

he performed the work. Nevertheless, in July and August 2012, the client paid

Walton additional fees totaling $11,600. Those fees were for representation

regarding a contempt action against the client, except that $5,000 was to be

placed in escrow for use in hiring an attorney in North Carolina, if necessary, on

a probate matter. No funds were paid to the attorney in North Carolina as his

services were not needed. In November 2012, the client provided a cashier’s

check in the amount of $24,000 to Walton that was to be used as follows:

$15,000 was to be paid to an opposing party to obtain the release of an

automobile that was in dispute in civil litigation; $7,000 was to be paid to the

client’s ex-wife to resolve contempt issues; and $2,000 was for additional

attorney fees to Walton. Walton did not appear for the final contempt hearing,

and the client was incarcerated for failing to pay the $15,000 per a prior consent

                                        2
order. Walton has failed to account for the funds that were provided to him to

be paid to other parties, and has converted those funds to his own use. Walton

has not responded to the Investigative Panel in this matter. He appears to have

abandoned his law practice and has not provided the State Bar with his current

address. The Bar submits that this conduct violates Rules 1.3, 1.4, 1.5, 1.15 (I)

and (II), and 9.3.

      S15Y0022

      By virtue of his default, Walton admits that a client retained him in 2010

to represent her regarding a June 2010 automobile accident in which she

suffered injuries. Walton sent a demand letter to the insurer in May 2011,

itemizing special damages in the amount of $97,086.26 and demanding

settlement in the amount of $320,384.06. In July 2011 the client signed a limited

release for settlement in the amount of $25,000, but she had no further

substantive communication from Walton despite her repeated efforts to contact

him by telephone, e-mail and mail. Walton did not provide the client with any

information as to his receipt of the settlement proceeds or the disbursement of

such proceeds, and he did not communicate with her regarding the status of his

efforts to seek compensation under her underinsured motorist coverage. The

                                       3
client has not received any settlement proceeds, and her medical bills have not

been paid. In March 2014, the client sent a letter to Walton terminating the

representation and requesting her file, but received no response. Walton has not

responded to the Investigative Panel in this matter and, as noted above, appears

to have abandoned his law practice. The Bar submits that this conduct violates

Rules 1.3, 1.4, 1.15 (I), 1.16, and 9.3.

      Although the Investigative Panel admits that Walton has no prior

disciplinary history, it asserts that disbarment is warranted because Walton acted

willfully and dishonestly in abandoning the legal matters entrusted to him, and

in converting fiduciary funds and/or settlement proceeds to his own use. It also

argues that disbarment is warranted because these two matters demonstrate a

pattern of misconduct.

      Based on our review of the record, we conclude that disbarment is the

appropriate sanction in these matters. Accordingly, it is hereby ordered that the

name of Rodd Walton be removed from the rolls of persons authorized to

practice law in the State of Georgia. Walton is reminded of his duties pursuant

to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.

                                           4